



Exhibit 10.4
Description of Employment Arrangement with Robert Reeg
*Explanatory Note: The below description summarizes the employment arrangement
between Mastercard International Incorporated (“Mastercard International”) and
Robert Reeg, who is identified as a named executive officer in the 2017 Proxy
Statement for Mastercard Incorporated (“Mastercard”). The description is
consistent with both: (1) the disclosure in the proxy statement and (2) the
descriptions of each of the Mastercard International Incorporated Severance Plan
and the Mastercard International Incorporated Change in Control Plan set forth
in Mastercard’s Current Report on Form 8-K filed with the SEC on July 31, 2009.
Title and Term
Robert Reeg served as President, Operations and Technology of Mastercard
International until May 1, 2017. He is employed at-will and will remain with
Mastercard until October 1, 2017.
Compensation
Mr. Reeg receives a base salary that is subject to adjustment based on an annual
performance review by Mastercard’s Human Resources and Compensation Committee.
Additionally, he is is eligible to participate in annual and/or long-term bonus
or incentive plan(s) generally available to other executive officers, as well as
other applicable Mastercard International employee compensation and benefit
plans and programs, including the LTIP and SEAICP.
Events of Termination of Employment and Related Payments and Terms
Termination Events and Payments
a104graphic1.jpg [a104graphic1.jpg]





--------------------------------------------------------------------------------





“Double Trigger” Change-in-Control Payments
If, within the six months preceding or two years following a Change-in-Control,
Mr. Reeg terminates his employment with Mastercard International or its
successor for Good Reason or is terminated without Cause, he will be entitled to
the following:
a104graphic2.jpg [a104graphic2.jpg]
Release of Claims
Mr. Reeg is required to enter into a separate agreement and release of claims
against Mastercard International in order to receive payment for severance,
Change-in-Control and other payments on account of termination other than for
Cause, with Good Reason or for non-renewal.
Restrictive Covenants
Mr. Reeg is subject to Mastercard International’s standard restrictive covenants
for executive employees, including non-disclosure, non-competition and
non-solicitation obligations. In addition, he has signed separate non-compete
agreements, including agreements in order to receive long-term incentive awards
and specified severance and Change-in-Control payments as follows:
a104graphic3.jpg [a104graphic3.jpg]
Definitions
Cause
Defined as (a) willful failure of the executive to perform duties or
responsibilities (other than due to disability); (b) engaging in serious
misconduct that is injurious to Mastercard, including, but not limited to,
damage to its reputation or standing in the industry; (c) conviction of, or
entering into a plea of guilty or nolo contendere to, a crime that constitutes a
felony or a crime that constitutes a misdemeanor involving moral turpitude; (d)
the material breach of any written covenant or agreement with Mastercard
International not to disclose any information pertaining to Mastercard





--------------------------------------------------------------------------------





International; or (e) the breach of our Code of Conduct, the Supplemental Code
of Ethics, any material provision of the employment agreement or any material
provision of other specified Mastercard or Mastercard International policies.
Notice of termination for cause must state the date of termination and identify
the grounds upon which termination is based.
Good Reason
Defined as (a) the assignment to a position for which the executive is not
qualified or a materially lesser position than the position held; (b) a material
reduction in annual base salary other than a 10% or less reduction, in the
aggregate, over the term of employment; and (c) the relocation of the
executive’s principal place of employment to a location more than 50 miles from
his or her principal place of employment.
Change-in-Control
Defined as the occurrence of any of the following events (other than by means of
a public offering of Mastercard’s equity securities):
(a) the acquisition by any person of beneficial ownership of more than 30% of
the voting power of the then outstanding equity shares of Mastercard (the
“Outstanding Registrant Voting Securities”), subject to specified exceptions
(b) a change in the composition of the Board that causes less than a majority of
Mastercard’s directors then in office to be members of the Board, subject to
specified exceptions
(c) consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of Mastercard’s assets or the purchase
of assets or stock of another entity (a “Business Combination”), in each case,
unless immediately following such Business Combination (1) all or substantially
all of the persons who were the beneficial owners of the Outstanding Registrant
Voting Securities immediately prior to such Business Combination will
beneficially own more than 50% of the then outstanding voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the entity resulting from such Business Combination in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Registrant Voting Securities, (2) no
person will beneficially own more than a majority of the voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership of Mastercard existed prior to the Business Combination and (3) at
least a majority of the members of the board of directors of the entity
resulting from such Business Combination will have been members of the incumbent
Mastercard Board at the time of the initial agreement, or an action of
Mastercard’s Board, providing such Business Combination
(d) approval by Mastercard’s stockholders of a complete liquidation or
dissolution of Mastercard.
Mandatory Retirement
The last day of the calendar year in which Mr. Reeg reaches the age of 65.





